Citation Nr: 1300825	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  11-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.
This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claims.  The claims folder has since been transferred to the RO in Columbia, South Carolina.

In October 2012, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he sustained upper back and cervical spine injuries in a February 1952 bus accident during service, which have resulted in continuous symptomatology ever since.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

As an initial matter, the Board notes that the Veteran's October 1952 service enlistment and October 1955 separation examination reports are of record, as well as his service treatment records.  While a February 1954 treatment record reveals complaints of a backache, there is no evidence of a diagnosis of, or treatment for, either of the claimed disorders.  Moreover, the October 1955 separation examination revealed findings within normal limits for the spine.  Nonetheless, the Board observes that the claims folder does not contain any of the Veteran's service personnel records.  In this regard, he has argued that he was hospitalized for several weeks following an in-service bus accident (which he says took place within 30-45 days following his October 31, 1952 induction) and that there should be evidence of his absence from service in the company morning reports.  Moreover, he has reported that he was treated at Fort Lee Hospital in 1952 and at Fort Eustice and/or Fort Houston Hospital in 1953.  While the Board observes that the RO noted, in a March 2011 deferred rating action, that it would be conducting a search for these hospital records, review of the claims folder shows no evidence of such a search or a reply from any record repository.  There is also no evidence that the RO made an attempt to obtain the Veteran's service personnel records.

Where VA has constructive and actual knowledge of the existence of potentially pertinent reports in the possession of a Federal agency, an attempt to obtain those reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  As records in the possession of a Federal agency are deemed to be constructively of record, they must be obtained.  Id.  The United States Court of Veterans Appeals ("Court") has held that the VA has a statutory duty to assist the veteran in obtaining military records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that the duty to assist is heightened when the service medical records are unavailable and includes an obligation to search alternative forms of medical records which support the Veteran's case.  As such, an attempt should be made to obtain any outstanding in-service treatment records that have not already sought.  

Moreover, during his Board video conference hearing, the Veteran reported that, shortly following service separation, he was treated for his claimed conditions at the VA hospital in Hartford, Connecticut.  As it appears that no attempt has been made to obtain or search for those records, on remand, such an attempt must be made.

Finally, the Board notes that if a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In this case, review of the January 2011 VA spine examination shows that the VA examiner only provided a nexus opinion concerning the Veteran's cervical spine disorder without any discussion of his claimed upper back disorder (which the Veteran now avers is a recently-diagnosed lipoma or benign tumor).  Accordingly, on remand (and even if the search for records fails to elicit any additional service records), a new examination must be scheduled to allow an opinion on the Veteran's claimed upper back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Please do not remove any tabs from claims file.

2.  The RO/AMC should submit a request for the Veteran's service treatment records to the medical clinic and/or dispensary at Fort Lee, Fort Houston and Fort Eustice Hospitals for the period October 1952 through October 1955.  A request must also be submitted to the Hartford, Connecticut, VA hospital or medical center for treatment records for the one (1) year period following separation from service.  Any information obtained should be associated with the claims folder.  Any negative reply must also be documented, in which case, the Veteran must be notified that these records cannot be located and given an opportunity to respond.

3.  The RO/AMC should submit a request for the Veteran's service personnel files, to specifically include any morning reports for the period November 30, 1952 to January 31, 1953, to the National Archives and Records Administration or other appropriate agency.  Any records obtained should be associated with the claims folder.  Any negative reply must be documented, in which case, the Veteran must be notified that these records cannot be located and given an opportunity to respond.

4.  Regardless of whether the aforementioned searches result in the receipt of any additional information, the Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner to determine whether any upper back disorder, including a lipoma, is the result of active military service.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of in-service injuries and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  Any and all opinions must be accompanied by a complete rationale.

Thereafter, the examiner must provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed upper back disability is the result of active duty service.

5.  If, and only if, the search for service records reveals evidence of a cervical spine injury in service (to include evidence that the Veteran was absent from service for a time), the VA examiner must also be asked to provide an opinion as to whether it is more likely than not, at least as likely as not, or unlikely that any diagnosed cervical spine disability is the result of active duty service.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

6.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



